Citation Nr: 1325888	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-14 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel



REMAND

The Veteran had active service from January 1966 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan granted service connection for bilateral hearing loss and evaluated it as noncompensably disabling, effective from March 9, 2009, and denied service connection for diabetes mellitus.  

Before the matter was certified to the Board, and in an August 2011 rating action, the RO granted service connection for diabetes mellitus and evaluated it as 20 percent disabling, effective January 27, 2011.  This grant of service connection constitutes a full award of the benefit sought on appeal with respect to the diabetes claim.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  

The Board notes that the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, before he could be scheduled for a hearing, in correspondence date stamped as received in September 2011, the Veteran cancelled his hearing request and requested that his file be sent to the Board for adjudication.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. §20.704(e) (2012).

The Veteran contends that his service-connected hearing loss is more disabling than currently evaluated.  After a review of the claims folder, the Board finds that a remand of the Veteran's rating claim for his hearing loss is required to allow for further development of the record.

The Veteran was afforded a VA fee-basis examination at Hozer's Hearing Clinic in December 2009.  On examination, the audiological evaluation revealed right ear auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz as 45, 45, 55, 65 and 75, respectively.  For the left ear, auditory thresholds in the same frequencies were recorded as 45, 45, 50, 55 and 75.  In a May 2013 Informal Hearing Presentation (IHP), the Veteran, through his representative, argued that there has been a worsening of his symptoms.  The Veteran requested another VA examination and asked that consideration also be given as to whether an extraschedular rating was warranted under 38 C.F.R. § 3.321(b)(1).  

Further review of the claims file reveals that the Veteran has not been afforded a VA audiological examination since the December 2009 evaluation, over three-and-a-half years ago.  Moreover, the December 2009 evaluation did not include a discussion of the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities pursuant to Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  As it has been over three years since the Veteran's last VA examination and the Board is precluded from arriving at its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the Board finds that the agency of original jurisdiction must afford the Veteran another audiological examination to determine the current severity of his service-connected hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file, all identified and outstanding records of VA treatment pertaining the Veteran's service-connected hearing loss from the VA Medical Center (VAMC) in Saginaw, Michigan dated from August 2011 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file. 

2.  Schedule the Veteran for a VA audiological examination to ascertain the severity of his bilateral hearing loss.  Audiometric testing and speech discrimination testing should be performed by use of the Maryland CNC test.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's bilateral hearing loss.  If test results are considered invalid or an inaccurate depiction of the severity of the Veteran's hearing loss, such a conclusion should be explained in detail.  

Also, the examiner is requested to provide an opinion as to any impact that the Veteran's bilateral hearing loss has on his ability to work and his daily activities.  

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements. All opinions expressed should be accompanied by supporting rationale.  

3.  Following completion of the above, re-adjudicate the issue on appeal and address whether a referral for consideration of an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

